Citation Nr: 0024069	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.

3.  Whether there was clear and unmistakable error in the 
October 1994 rating decision, which denied entitlement to 
service connection for right ear hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from October 1958 to October 1960 
and December 1960 to December 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that no new and material evidence 
had been submitted to reopen the claim for service connection 
for right ear hearing loss and tinnitus.  In the August 1997 
Statement of the Case (SOC) the RO did not consider the 
veteran's clear and unmistakable error claim a valid claim.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination, which provides an adequate basis 
upon which to determine entitlement to the benefit, sought 
and the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  

It appears that there may be additional service medical 
records, which have not been associated with the claims 
folder.  The veteran's service medical records from October 
1958 to March 1968 are not in the claims folder.  In 1979 the 
RO made one attempt to obtain the veteran's service medical 
records.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a single request for pertinent 
service medical records does not fulfill the duty to assist 
and that inherent in the duty to assist is a requirement to 
notify the veteran if VA is unable to obtain pertinent 
service medical records so that the veteran may know the 
basis for the denial of his or her claim; may independently 
attempt to obtain service medical records; and may submit 
alternative evidence.  Prior to rendering a final decision as 
to whether the veteran's claim for entitlement to service 
connection is well grounded, the VA has a responsibility to 
obtain all service records which are highly likely to be 
pertinent to the issue of service connection.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  This responsibility is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

On the report of medical examination for reenlistment, dated 
January 1970, the veteran's pure tone thresholds, in 
decibels, were as follows: 



HERTZ



1000
2000
3000
4000
6000
RIGHT
5
5
30
40
40
LEFT
10
5
10
15
30

On his report of medical examination, dated January 1975, his 
pure tone thresholds, in decibels, were as follows: 





HERTZ



1000
2000
3000
4000
6000
RIGHT
5
5
X
10
X
LEFT
5
5
X
10
X

The report of medical examination for retirement, dated 
August 1978, revealed pure tone thresholds, in decibels, were 
as follows: 




HERTZ



1000
2000
3000
4000
6000
RIGHT
5
10
X
50
X
LEFT
5
5
X
15
X

In the October 1994 rating decision the RO stated that 
although the evidence of record showed audiometric findings 
which met the criteria for a grant of service connection for 
defective hearing, there was no indication that the veteran's 
hearing loss was appreciably diminished from examination in 
1970 and retirement examination of 1978.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records from October 1958 to March 1968 
through official channels.  All efforts 
to obtain these records should be 
documented in the veteran's claims files.  
Failures to respond or negative replies 
to any request must be noted in writing 
and also associated with the claims 
folder.  All leads should be followed to 
their natural conclusion.  

2.  If the RO is unable to obtain the 
service medical records from October 1958 
to March 1968, the RO should notify the 
veteran of such, so that the veteran may 
independently attempt to obtain the 
service medical records from October 1958 
to March 1968 or submit alternative 
evidence. 

3.  The veteran should be afforded VA 
audiological evaluation as necessary to 
determine the nature, etiology, and onset 
of any hearing loss and/or tinnitus.  The 
veteran's claims file and a copy of this 
REMAND should be provided to the examiner 
for review prior to the examination.  The 
examiner should provide a detailed 
history of the veteran's pre-service, in-
service, and post-service exposure to 
noise or acoustic trauma.  After 
conducting any necessary examinations, 
the examiner should provide medical 
opinion as to the probable onset and 
etiology of any current hearing loss, and 
should provide an opinion as to whether 
it is more likely than not that the 
veteran has a current hearing loss which 
is etiologically related to his service.  
The appropriate examiner should also 
provide an opinion as to whether it is 
more likely than not that the veteran has 
current tinnitus which is etiologically 
related to his service. 

4.  In representing the VA before the 
Court of Appeals for Veterans Claims, the 
General Counsel of the VA has noted that 
the RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the veteran without 
good cause fails to report for 
examination, his original claim for 
service connection will be decided upon 
the evidence then of record and his claim 
for increased disability compensation 
will be denied.  However, the Secretary 
of the VA must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made to the Veterans 
Benefits Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO is to reconcile the 
October 1994 statements with the service 
medical records showing hearing 
impairment by VA standards in 1970 and 
1978.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

